DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/28/2020. Claims 1-11 are presently pending and are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 5, 6, 7, 9, 10, and 12 of copending Application No. 16/911,802 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both cases contain excavators that detect, analyze, and move the excavator according to sensor data related to the topography's condition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/911,788
16/911,802
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 2
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 10
Claim 11
Claim 12


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Ogawa et al., JP-2015190114-A, in view of Fujishima, JP-2003105795-A, hereinafter referred to as Ogawa, and Fujishima (Translations by EPO).

As per claim 1 
Ogawa discloses [a] shovel comprising (shovel 20 – Ogawa ¶14): 
a lower traveling body (on the lower traveling body 80 – Ogawa ¶17); 
an upper turning body turnably mounted on the lower traveling body (An upper swing body 82 – Ogawa ¶17); 
a cab mounted on the upper turning body (The vehicle controller 21 transmits the machine identification information of the shovel 20 - Ogawa ¶14 + Fig 2); 
an attachment attached to the upper turning body (An attachment including a boom 85, an arm 86 and a bucket 87 is attached to the upper swing body 82 – Ogawa ¶17); 
a display device configured to display information on hardness of a ground (An example of the image displayed on the display screen 31 of the shovel assistance apparatus 30 is shown in FIG. For each machine of the shovel 20, the machine identification number 38 of the shovel 20, the cumulative damage degree 39, and the damage degree maximum point 40 are displayed in association with the hardness 41 of the ground which is the external factor and the work content 43 – Ogawa ¶41).
Ogawa does not disclose a hardware processor configured to move the working part relative to an intended work surface
However, Fujishima teaches a hardware processor configured to move the working part relative to an intended work surface (when the excavation is started after setting the target excavation surface by the setting means, the front control means controls the front device so that the excavation locus of the front device shifts upward from the target excavation surface according to the change amount of the inclination of the vehicle body detected by the inclination detection device – Fujishima ¶14).
Ogawa discloses an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain. Fujishima teaches an excavator that matches the position of the boom arm assembly with that of a target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that matches the position of the boom arm assembly with that of a target topography, as taught by Fujishima, to prevent the bucket, which is originally desired to be originally excavated, from being shifted downward from the conventional structure, see Fujishima ¶15.
As per claim 2
Ogawa further discloses wherein the information on the hardness of the ground is derived from a detection value of a reaction force from the ground (pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 3 
Ogawa further discloses further comprising: a hydraulic cylinder configured to move the attachment (The boom 85, the arm 86 and the bucket 87 are hydraulically driven by the boom cylinder 88, the arm cylinder 89 and the bucket cylinder 90, respectively – Ogawa ¶17), 
wherein a reaction force from the ground is calculated based on a pressure of hydraulic oil in the hydraulic cylinder, the pressure changing according to a posture of the attachment (pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 4 
Ogawa further discloses wherein the information on the hardness of the ground is displayed on the display device (An example of the image displayed on the display screen 31 of the shovel assistance apparatus 30 is shown in FIG. For each machine of the shovel 20, the machine identification number 38 of the shovel 20, the cumulative damage degree 39, and the damage degree maximum point 40 are displayed in association with the hardness 41 of the ground which is the external factor and the work content 43 – Ogawa ¶41).
Ogawa does not disclose in association with construction drawing information.
However, Fujishima teaches in association with construction drawing information (an operation panel or a grip, and instructs setting of a target excavation surface (straight excavation surface), and may be provided with other auxiliary means such as a display device on an operation panel – Fujishima ¶32).
Ogawa discloses an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain. Fujishima teaches an excavator that matches the position of the boom arm assembly with that of a target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that matches the position of the boom arm assembly with that of a target topography, as taught by Fujishima, to prevent the bucket, which is originally desired to be originally excavated, from being shifted downward from the conventional structure, see Fujishima ¶15.
As per claim 5 
Ogawa further discloses wherein the hardware processor is configured to execute feedback control of a position of a bucket (The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 6 
Ogawa further discloses wherein a boom differential pressure changes according as a posture of the attachment changes, the boom differential pressure being a pressure difference between a boom rod pressure and a boom bottom pressure (pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 7 
Ogawa further discloses wherein an arm differential pressure changes according as a posture of the attachment changes, the arm differential pressure being a pressure difference between an arm rod pressure and an arm bottom pressure (pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 8
Ogawa discloses [a] shovel comprising (shovel 20 – Ogawa ¶14): 
a lower traveling body (on the lower traveling body 80 – Ogawa ¶17); 
an upper turning body turnably mounted on the lower traveling body (An upper swing body 82 – Ogawa ¶17); 
a working part attached to the upper turning body (An attachment including a boom 85, an arm 86 and a bucket 87 is attached to the upper swing body 82 – Ogawa ¶17);
Ogawa does not disclose a hardware processor configured to move the working part relative to an intended work surface and in response to a predetermined operation input related to the working part.
However, Fujishima teaches a hardware processor configured to move the working part relative to an intended work surface and in response to a predetermined operation input related to the working part (when the excavation is started after setting the target excavation surface by the setting means, the front control means controls the front device so that the excavation locus of the front device shifts upward from the target excavation surface according to the change amount of the inclination of the vehicle body detected by the inclination detection device – Fujishima ¶14).
Ogawa discloses an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain. Fujishima teaches an excavator that matches the position of the boom arm assembly with that of a target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that matches the position of the boom arm assembly with that of a target topography, as taught by Fujishima, to prevent the bucket, which is originally desired to be originally excavated, from being shifted downward from the conventional structure, see Fujishima ¶15.
As per claim 9 
Ogawa further discloses wherein the hardware processor is configured to obtain information on hardness of a ground (Detection values of the sensor group 26 are input to the vehicle controller 21 – Ogawa ¶13).
As per claim 10 
Ogawa further discloses wherein the information on the hardness of the ground is calculated based on a reaction force from the ground at a time of moving an end attachment relative to the intended work surface (A shovel including: a vehicle controller for calculating the hardness of the ground and transmitting the calculated hardness of the ground and the position information acquired by the second sensor via the communication device, Detection values of the sensor group 26 are input to the vehicle controller 21 – Ogawa ¶9, and ¶13).
As per claim 11
Ogawa does not disclose wherein the hardware processor is configured to control a position or speed of the working part in a direction perpendicular to the intended work surface.
However, Fujishima teaches wherein the hardware processor is configured to control a position or speed of the working part in a direction perpendicular to the intended work surface (a detection signal of the position detection means, and the corrected target excavation surface, a calculation means for calculating a target speed vector of the front device and a valve control means for outputting a control signal to the corresponding hydraulic control valve so that the front device moves in accordance with the target speed vector are provided – Fujishima ¶16).
Ogawa discloses an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain. Fujishima teaches an excavator that matches the position of the boom arm assembly with that of a target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, an excavator with pressure sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that matches the position of the boom arm assembly with that of a target topography, as taught by Fujishima, to prevent the bucket, which is originally desired to be originally excavated, from being shifted downward from the conventional structure, see Fujishima ¶15.
Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Corke et al., US-20110106384-A1, an excavator that measures the strain forces along the boom arm assembly.
Yukihiro et al., JPH0813459A, an excavator that measures the hardness of the ground at a position. 
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668